DETAILED ACTION
Introduction

The finality of the action dated 4/12/2022 has been withdrawn and the time period for relay has been reset. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor (20160025993) in view of Hicks (2018028838).
Regarding clam 1, Mor teaches an active depth system (see paragraph 2 and 19), comprising:
a receiver to receive reflections of transmitted light (see paragraph 19 note the imaging and processor not shown in figures);
a transmitter including an array of light sources to transmit light in a spatial distribution (see figure 1 Ref 30 and 120 also see paragraph 20), the spatial distribution of transmitted light including a first region of a first plurality of light points (see figure 5 Ref 164 note the central part of the projection see figure shown below) and a second region of a second plurality of light points (see figure 5 Ref 164 note the extreme top/bottom, extreme right/left, or corners see figure shown below), wherein:
a first density of the first plurality of light points is greater than a second density of the second plurality of light points (see figure 5 Ref 164 also see figure reproduced below); and
a first distance between a center of the spatial distribution and a center of the first region is less than a second distance between the center of the spatial distribution and the center of the second region (see the figure reproduced below).

    PNG
    media_image1.png
    555
    790
    media_image1.png
    Greyscale

While Mor shows an array of light sources and projecting the claimed difference in density Mor fails to specifically show that the distribution of light sources produces a similarly distributed light produced by the array of light sources, instead Mor shows the use of a diffraction grating to produce the density distributions claimed. 
Hicks shows a similar device that specifically teaches an array of sources that produces a first and second distribution of light produced by the array of sources (see paragraph 37), Hicks also teaches an embodiment including an optical element performing the different light coding (see paragraph 32).  It would have been obvious to include the distribution of light that is similar to the distribution of light elements in the array as shown by Hicks because this is a well known alternative to using an optical component to generate the specific light pattern as taught by Hicks with the use of both an array of sources as well as a DMD array.

	Referring to claim 2, Mor shows the first region includes a first codeword of the plurality of codewords and the second region includes a second codeword of the plurality of codewords; and a size of the first codeword is less than a size of the second codeword (see figure 20 also see paragraph 129 note the size of VCSEL 1 is smaller than VCSEL 2).

    PNG
    media_image2.png
    475
    654
    media_image2.png
    Greyscale

	Referring to claim 3, Mor shows an aspect ratio of the first codeword is the same as an aspect ratio of the second codeword (see the reproduced figure below for the second plurality of points being the corner of the projection).

    PNG
    media_image3.png
    475
    654
    media_image3.png
    Greyscale

	Referring to claim 4, Mor shows an aspect ratio of the first codeword is skewed relative to an aspect ratio of the second codeword (figure reproduced below for the second distribution being the top/bottom or left/right of the projection).

    PNG
    media_image4.png
    475
    654
    media_image4.png
    Greyscale

	Referring to claim 5, Mor shows transmitter includes a diffractive optical element configured to produce at least a portion of the spatial distribution (see figure 1 Ref 144)
	Referring to claim 6, Mor shows a density of light points in a region of the spatial distribution decreases as a distance between the center of the spatial distribution and a center of the region increases (see figure 5 note the density of points decreases moving away from the center 164).
	Referring to claim 8, Mor teaches an embodiment including the density of light points is consistent along a rectangular or square boundary centered at the center of the spatial distribution (see figure 5 note the rectangular boundary indicated by the x).
	Referring to claim 9, Donovan shows a rate of decrease in the
density of light points in the region is one from the group consisting of:
stepwise from the center of the spatial distribution;
linear from the center of the spatial distribution; and
based on an effective aperture through which the reflections of transmitted light are
received by the receiver (see 5 Ref 164).
	Claims 10-16 are method claims corresponding to system claims 1-4, 6, 8, and 9 and are rejected for the same reasons as above. 
	Claims 17-23 are computer storage with program claims corresponding to system claims 1-4, 6, 8, and 9 and are rejected for the same reasons as above. 
	Claims 24-30 are system claims that correspond to claims 1-4, 6, 8, 9 and are rejected for the same reasons as above. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor (20160025993) in view of Thome (20140028805) and Thuries (20160109224).
Referring to claim 7, Donovan fails to disclose but Thuries shows the density of light points is consistent along an elliptical or circular boundary centered at the center of the spatial distribution (see figure 1 Ref 3, also paragraph 26 note the size, shape, position, and intensity-distribution in a transvers plane can be a non-polygonal shape such as circular or oval).
It would have been obvious to include the circular shape as shown by Thuries because it allows for all points on target object can be aligned with an optical distribution.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645